     Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 1 of 17



                        UNITED STATES DISTRICT COURT

             FOR THE EASTERN DISTRICT OF PENNSYLVANIA




ZACHARY LUTZ,                          Civil Action No. 17-03895

          Plaintiff,                   DECLARATION OF YOZO
                                       TACHIBANA SUBMITTED ON
     v.                                BEHALF OF RAKUTEN BASEBALL,
                                       INC. IN SUPPORT OF ITS RENEWED
RAKUTEN, INC., RAKUTEN BASEBALL,       MOTION TO DISMISS
INC. and HIROSHI MIKITANI,

          Defendants.                  [ELECTRONICALLY FILED]
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 2 of 17




                DECLARATION OF YOZO TACHIBANA SUBMITTED ON

                  BEHALF OF DEFENDANT RAKUTEN BASEBALL, INC.

         I, Yozo Tachibana, declare as follows:

         1.     I am the CEO of Rakuten Baseball, Inc. (“Rakuten Baseball”), a defendant in

this lawsuit filed by Plaintiff Zachary Lutz against non-resident, Japanese defendants Rakuten,

Inc. and Rakuten Baseball. 1 I am a Japanese citizen. I reside in Tokyo, Japan. I make this

declaration based on my personal knowledge, my personal knowledge of the records available to

me as they are kept in the ordinary course of business, information obtained from other Rakuten

Baseball employees upon whom I regularly rely in the ordinary course of business, and my

general knowledge of the business practices of Rakuten Baseball. If called as a witness, I could

and would competently testify thereto.

         2.     I submit this declaration in support of Rakuten, Inc.’s and Rakuten Baseball’s

Renewed Motions To: (1) Dismiss For Lack Of Personal Jurisdiction Under Rule 12(b)(2); and

(2) Dismiss For Failure To State A Claim Under Rule 12(b)(6).

I.       PLAINTIFF ZACHARY LUTZ.

         3.     Plaintiff Zachary Lutz is or was a professional baseball player. In 2014, he was

living and working in Las Vegas, Nevada where he was playing for the Las Vegas 51s, a AAA

(minor league) team in the Pacific Coast League. In June 2014, he signed a contract to play for

the Tohoku Rakuten Golden Eagles (the “Golden Eagles”) professional baseball team located in

Sendai, Japan, a team owned and operated by defendant Rakuten Baseball. Mr. Lutz was

released from the Las Vegas 51s and moved from Las Vegas, Nevada to Japan where he started

playing for the Tohoku Rakuten Golden Eagles in June 2014. He only played 15 games before


1
  On January 11, 2019, Plaintiff Zachary Lutz voluntarily dismissed defendant Hiroshi Mikitani
from this action. [ECF Docket No. 40.]

489128530.4                                       -2-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 3 of 17




he was injured on or about July 21, 2014 and could not finish out the season. He returned to the

United States for surgery in September 2014.

II.      RAKUTEN BASEBALL, INC. DOES NOT HAVE ANY CONNECTION TO

         PENNSYLVANIA.

         A.    Rakuten Baseball, Inc. Is A Japanese Corporation That Does Not Operate In

               Pennsylvania.

         4.    Rakuten Baseball is a Japanese corporation headquartered at 2-11-6 Miyagino,

Miyagino-ku, Sendai, Miyagi 983-0045, Japan. It owns and operates the Golden Eagles, a

professional baseball team located in Sendai, Japan. See https://www.rakuteneagles.jp/:




The Golden Eagles play in Japan’s Pacific League, one of two professional baseball leagues in

Nippon Professional Baseball in Japan. The other teams in Japan’s Pacific League are the




489128530.4                                    -3-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 4 of 17




Fighters in Sapporo, the Lions in Tokorozawa, the Marines in Chiba, the Buffaloes in Osaka, and

the Hawks in Fukuoka.

         5.    Rakuten Baseball:

               a.    does not now have, and has never had, any offices, employees, or

                     operations in the United States;

               b.    does not now conduct or operate, and has never conducted or operated,

                     any business in Pennsylvania;

               c.    is not now licensed, and has never been licensed, to conduct business in

                     Pennsylvania;

               d.    does not now have, and has never had, an agent for service of process in

                     Pennsylvania;

               e.    does not now pay, and has never paid, property or any other taxes in

                     Pennsylvania;

               f.    does not now collect, and has never collected, taxes from Pennsylvania

                     residents;

               g.    does not now generate, and has never generated, any revenues in

                     Pennsylvania;

               h.    does not now purchase or place, and has never purchased or placed, any

                     advertisements in Pennsylvania;

               i.    is not now, and has never been, regulated by the laws or regulations of

                     Pennsylvania;

               j.    with the exception of this lawsuit, has never been involved in any lawsuit

                     in Pennsylvania;




489128530.4                                   -4-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 5 of 17




               k.    does not now own or lease, and has never owned or leased, any offices or

                     other real property in Pennsylvania;

               l.    does not now have, and has never had, any assets located in Pennsylvania;

               m.    does not now maintain, and has never maintained, corporate records in

                     Pennsylvania;

               n.    does not now have, and has never had, any bank accounts in Pennsylvania;

               o.    does not now have, and has never had, any employees or officers in

                     Pennsylvania;

               p.    does not now hold, and has never held, any director or shareholder

                     meetings in Pennsylvania;

               q.    does not now have, and has never had, companies or subsidiaries

                     conducting business activities in Pennsylvania on its behalf;

               r.    does not now have, and has never had, any direct, wholly owned

                     subsidiaries operating in Pennsylvania;

               s.    does not now sell or provide, and has never sold or provided, products or

                     services to Pennsylvania residents;

               t.    does not report, and has never reported, financial results on its financial

                     statements from any business activities it had in Pennsylvania, as there

                     have been no such activities;

               u.    does not now regularly purchase, and has never regularly purchased,

                     products, supplies, or services within Pennsylvania for use in Rakuten

                     Baseball’s business outside Pennsylvania;

               v.    does not now have, and has never had, operations in Pennsylvania; and




489128530.4                                    -5-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 6 of 17




               w.     has never filed any administrative reports with any Pennsylvania agency

                      or department.

         B.    Defendant Rakuten, Inc. Does Not Operate Or Control Rakuten Baseball.

         6.    Rakuten Baseball is not a division of defendant Rakuten, Inc. While it is a direct,

wholly owned subsidiary of Rakuten, Inc., it is a separate Japanese entity and operates as such.

Rakuten, Inc. has no operational oversight concerning Rakuten Baseball’s operations, business,

or negotiations with its baseball team players. Rakuten, Inc. does not get involved in Rakuten

Baseball’s negotiations with baseball team players, and had no involvement in any discussions

with Mr. Lutz or in any of the negotiations between Rakuten Baseball and Mr. Lutz’s Los

Angeles, California agents (MVP Sports Group, LLC).

         7.    Defendants Rakuten, Inc. and Rakuten Baseball are separate entities and maintain

separate corporate formalities. Each:

               a.     holds its own shareholder meetings and board meetings;

               b.     maintains its own minutes;

               c.     files its own corporate records;

               d.     maintains its own separate bank accounts and offices; and

               e.     has adequate capital for its separate operations.

Rakuten, Inc. does not pay taxes on behalf of Rakuten Baseball.

         8.    The CEO and Chairman of Rakuten, Inc. is Hiroshi Mikitani, previously named as

a defendant in this lawsuit but since dismissed. [See footnote 1, above.] Contrary to allegations

previously made by Mr. Lutz in this lawsuit, Mr. Mikitani does not own or operate the Golden

Eagles baseball team, does not operate Rakuten Baseball, and had no involvement in any of

Rakuten Baseball’s negotiations concerning Mr. Lutz.




489128530.4                                    -6-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 7 of 17




         9.     Because Rakuten Baseball is a direct, wholly owned subsidiary of Rakuten, Inc.,

Mr. Mikitani is on Rakuten Baseball’s board and as a result holds a Rakuten Baseball title—

“Executive Director, Chairman, and Owner”. “Owner” as used in that title, however, does not

mean that Mr. Mikitani owns Rakuten Baseball or its Golden Eagles baseball team. “Owner”

has a different meaning in Japan than it would in the United States. In Japan, it does not refer to

actual ownership. Instead, it merely refers to Mr. Mikitani’s status as a team representative by

virtue of the fact that Rakuten, Inc. is Rakuten Baseball’s parent. The constitution of Japan’s

professional baseball league, Nippon Professional Baseball, defines “owner” as someone who

represents the company that owns or controls the baseball team, and who also is an executive of

the company operating the team. As the parent company of Rakuten Baseball, Rakuten, Inc.

owns all the shares of Rakuten Baseball.

         10.    As a Rakuten Baseball board member, Mr. Mikitani is not involved in the day-to-

day operations of Rakuten Baseball or its baseball team, nor in negotiations for baseball players

to play on the team. His role at Rakuten Baseball is limited to: (a) attending Owners Meetings

held by Nippon Professional Baseball, Japan’s professional baseball league; (b) attending

Rakuten Baseball’s board meeting once a quarter; and (c) overseeing governance of Rakuten

Baseball as the CEO and Chairman of Rakuten, Inc.

         C.     Rakuten Baseball, Inc. Does Not Use The Word “Ecosystem” To Describe Its

                Activities.

         11.    Rakuten Baseball understands that Mr. Lutz is trying to assert jurisdiction over

Rakuten Baseball in Pennsylvania based on some sort of “ecosystem” theory. Rakuten Baseball

does not use the phrase “Rakuten Ecosystem” or the word “ecosystem” in its website,

https://www.rakuteneagles.jp/, or elsewhere. Nor does it operate or have any presence in

Pennsylvania.

489128530.4                                     -7-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 8 of 17




         12.   To the best of Rakuten Baseball’s understanding, the “ecosystem”:

               a.     is merely the name for a concept describing how numerous members of a

                      large corporate family are organized under a holding company parent

                      (here, Rakuten, Inc.) and then might share brands, communications, data,

                      and interactions with each other and with consumers;

               b.     is primarily focused on e-commerce interactions in Japan; and

               c.     is not a tangible, or even intangible, thing that is capable of “functioning”

                      or “operating” in Pennsylvania, or in any other limited geographic location

                      for that matter.

Rakuten Baseball operates a professional baseball team. It is not in the e-commerce business. It

therefore is not part of any so-called “Rakuten Ecosystem” in Japan or elsewhere, as such a

concept is primarily focused on e-commerce interactions in Japan. Its presence in any sort of

“Rakuten Ecosystem” is merely by virtue of the fact that it is a Rakuten, Inc. subsidiary that can

be found under the holding company umbrella held by Rakuten, Inc. for its various Rakuten-

branded affiliates. Rakuten, Inc.’s “ecosystem” concept has nothing to do with: (a) baseball; (b)

Rakuten Baseball; or (c) Rakuten Baseball’s negotiations with players or prospective players for

its Golden Eagles team in Sendai, Japan.

         D.    Rakuten Baseball, Inc. Is Not An Agent Of Rakuten, Inc.

         13.   There is no agency relationship between Rakuten, Inc. and Rakuten Baseball

Neither Rakuten Baseball nor any employee of Rakuten Baseball is, or has ever been, an agent of

Rakuten, Inc. Rakuten, Inc. has never stated or asserted to Rakuten Baseball that Rakuten

Baseball, or any employee of Rakuten Baseball, could or would act on behalf of Rakuten, Inc. or

bind Rakuten, Inc. in any way. Neither Rakuten Baseball nor any employee of Rakuten Baseball




489128530.4                                     -8-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 9 of 17




has ever stated or asserted that it, he, or she could or would act on behalf of Rakuten, Inc. or

bind Rakuten, Inc. in any way.

III.     RAKUTEN BASEBALL, INC. DID NOT PURPOSEFULLY DIRECT ANY

         CONDUCT TOWARD THE COMMONWEALTH OF PENNSYLVANIA IN ITS

         DISCUSSIONS WITH PLAINTIFF ZACHARY LUTZ OR ITS NEGOTIATIONS

         WITH PLAINTIFF ZACHARY LUTZ’S LOS ANGELES, CALIFORNIA

         AGENTS.

         A.    Plaintiff Zachary Lutz’s 2014 Season Contract.

         14.   In June 2014, Rakuten Baseball and Mr. Lutz entered into a contract pursuant to

which he would play professional baseball for the Golden Eagles in Sendai, Japan for the 2014

baseball season. (Hereinafter, the “2014 Season Contract”.)

         15.   The 2014 Season Contract required that Mr. Lutz live and work in Sendai, Japan

from June 15 to November 30, 2014 and specified that he was not allowed to leave Japan during

that term without the team’s approval.

         16.   Pursuant to the 2014 Season Contract:

               a.      the team provided Mr. Lutz with housing, a meal allowance, and medical

                       care in Japan;

               b.      Mr. Lutz was responsible for the costs of local Japanese transportation;

               c.      the contract was governed by Japanese law;

               d.      the exclusive venue for any disputes under the contract was in Tokyo;

               e.      Mr. Lutz’s compensation was subject to Japanese withholding,

                       consumption, and other taxes;




489128530.4                                     -9-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 10 of 17




                f.     the right to take and use photographs and video of Mr. Lutz was given to

                       the Japanese team, other Japanese baseball teams, and the Japanese

                       baseball league, Nippon Professional Baseball;

                g.     Mr. Lutz’s contract was subject to oversight and approval by the Japanese

                       Baseball Commissioner; and

                h.     all performance and services by Mr. Lutz under the 2014 Season Contract

                       were to take place in Japan (and potentially other Asian countries,

                       depending on the team’s potential success in championship games).

None of Mr. Lutz’s services under the 2014 Season Contract were to be performed in

Pennsylvania or anywhere else in the United States and, in fact, he performed no services for

Rakuten Baseball in Pennsylvania or anywhere else in the United States.

          17.   In negotiating the 2014 Season Contract, Rakuten Baseball directed no

communications to Mr. Lutz in Pennsylvania. It similarly did not receive any communications

from Mr. Lutz at a time when Rakuten Baseball was aware that Mr. Lutz was in Pennsylvania.

In fact, Rakuten Baseball did not have direct contact with Mr. Lutz at all—all of its negotiations

concerning Mr. Lutz’s 2014 Season Contract until he arrived in Japan on June 14, 2014 were

with his agents (MVP Sports Group, LLC), who are located in Los Angeles, California. During

the negotiations, those agents informed Rakuten Baseball that Mr. Lutz was living and working

in Las Vegas, Nevada at the time, where he was playing for the Las Vegas 51s, a AAA (minor

league) team in the Pacific Coast League.

          18.   Once the 2014 Season Contract was concluded, Mr. Lutz was released by the Las

Vegas 51s and arrived in Japan directly from Las Vegas, Nevada, as shown by the following

ticket that Rakuten Baseball purchased and delivered to Mr. Lutz’s Los Angeles, California

agents:

489128530.4                                     -10-
         Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 11 of 17




The return portion of that ticket had Mr. Lutz returning to Las Vegas, Nevada on September 6,

2014. There was no connection to Pennsylvania.

         19.   Mr. Lutz only played 15 games for the Golden Eagles when he was injured in

Japan on or about July 21, 2014 during the 2014 season. As a result, he was unable to finish the

season and left Japan in mid-September 2014 in order to have surgery on his hand in New York

on September 25, 2014.

         B.    The 2015 Season Proposal Concerning Plaintiff Zachary Lutz.

         20.   Before he left Japan, Rakuten Baseball began discussions with Mr. Lutz

concerning returning to play again for the Golden Eagles team in Japan for the 2015 season,

depending on how he recovered from his injury. (Hereinafter, the “2015 Season Proposal”.)




489128530.4                                   -11-
         Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 12 of 17




         21.   Once again, Rakuten Baseball’s negotiations for the 2015 Season Proposal were

conducted with Mr. Lutz’s agents, MVP Sports Group, located in Los Angeles, California.

There were no negotiations in Pennsylvania. As was true for the 2014 Season Contract, the 2015

Season Proposal, if it had concluded with an executed contract, would have been Japan-centric.

Among other things:

               a.     Mr. Lutz again would have been required to live and work in Japan;

               b.     he would not have been allowed to leave Japan during the term of the

                      agreement without the team’s approval;

               c.     Japanese law again would have governed any 2015 season contract;

               d.     Mr. Lutz would have been required to litigate any disputes in Tokyo;

               e.     he would have been required to pay Japanese taxes; and

               f.     all performance and services by Mr. Lutz would have been provided in

                      Japan (and potentially other Asian countries, depending on the team’s

                      potential success in championship games).

None of Mr. Lutz’s proposed services under the 2015 Season Proposal, if a contract had been

concluded, would have been performed in Pennsylvania or anywhere else in the United States.

         22.   While negotiations for the 2015 Season Proposal were ongoing, Mr. Lutz left

Japan in mid-September 2014 in order to have surgery on his hand in New York on September

25, 2014. Rakuten Baseball does not actually know whether Mr. Lutz was in Pennsylvania at

any time it subsequently communicated with him, and directed no communications to him and

received no communications from him actually knowing that he was in Pennsylvania at the time

of such communications. As a result, Rakuten Baseball could not have purposefully directed any

conduct at the Commonwealth of Pennsylvania.




489128530.4                                   -12-
         Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 13 of 17




         23.   Almost all of Rakuten Baseball’s discussions about the 2015 Season Proposal

occurred with Mr. Lutz’s agents, located in Los Angeles, California.

         24.   Only one Rakuten Baseball employee, Akihito Sasaki, directly communicated

with Mr. Lutz after Mr. Lutz had left Japan. Mr. Sasaki is Rakuten Baseball’s Director of the

Baseball Team Strategy Office. He works and resides in Sendai, Japan. Between September 23,

2014 and January 1, 2015, he exchanged a handful of e-mails or text messages with Mr. Lutz

concerning having him return to Japan to play for the Golden Eagles for the 2015 season if he

fully recovered from his injury. The communications included purely social topics, such as

Thanksgiving and New Year’s wishes. Most of the communications concerned updates about

Mr. Lutz’s surgery, prognosis, and rehabilitation exercises. Because Mr. Lutz received surgery

and treatment in New York at various times after he left Japan, and might otherwise have

traveled outside Pennsylvania during that time period, neither Mr. Sasaki nor Rakuten Baseball

actually knew at any time Mr. Sasaki was communicating with Mr. Lutz whether he was in

Pennsylvania, or Las Vegas, or elsewhere at the time of their communications.

         25.   Neither Mr. Sasaki nor anyone else from Rakuten Baseball ever traveled to

Pennsylvania in connection with the 2015 Season Proposal. Rakuten Baseball is informed that

during the jurisdictional discovery phase of this case, Mr. Lutz’s counsel suggested that Mr.

Sasaki had visited Pennsylvania during November or December 2014 for business purposes. He

never visited Pennsylvania. The following is Mr. Sasaki’s travel schedule during that period:

               a.     November 21, 2014: Flew from Tokyo, Japan to New York, New York,

                      and then transferred to a flight to Santo Domingo in the Dominican

                      Republic, where he stayed until November 23.

               b.     November 23, 2014: Left the Dominican Republic and returned to New

                      York, New York, where he stayed until December 4.

489128530.4                                    -13-
         Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 14 of 17




               c.     December 4, 2014: Left New York and flew to Phoenix, Arizona, where

                      he stayed until December 6.

               d.     December 6, 2014: Left Phoenix, Arizona and flew to San Diego,

                      California, where he stayed until December 10.

               e.     December 10, 2014: Left San Diego, California and flew to New York,

                      New York, from where he continued on to Santo Domingo in the

                      Dominican Republic, where he stayed until December 16.

               f.     December 16, 2014: Left the Dominican Republic and flew to Miami,

                      Florida, where he transferred to a flight back home to Japan.

               g.     December 17, 2014: Arrived back in Japan.

         26.   Rakuten Baseball and Mr. Lutz never reached a final agreement, and Rakuten

Baseball ended its negotiations over the 2015 Season Proposal concerning Mr. Lutz on

December 23, 2014, via an e-mail from Rakuten Baseball to Mr. Lutz’s agents in Los Angeles.

         C.    Plaintiff Zachary Lutz’s Suggestion Of Some Pennsylvania Nexus

               Concerning Professional Baseball Player Gaby Sanchez.

         27.   Rakuten Baseball is informed that during the jurisdictional discovery phase of this

case, Mr. Lutz’s counsel also suggested that Rakuten Baseball had communications with

professional baseball player Gaby Sanchez in Pennsylvania. Mr. Lutz suggests that Mr. Sanchez

was hired in his place. No such communications took place. All of Rakuten Baseball’s

communications concerning Mr. Sanchez were with Mr. Sanchez’s agents, Beverly Hills Sports

Council, located in Santa Monica, California. Those agents informed Rakuten Baseball that Mr.

Sanchez was living in Miami, Florida at the time. There was no connection to Pennsylvania.




489128530.4                                   -14-
         Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 15 of 17




         D.    All Of The Substantive Conduct And Evidence Arose In Japan.

         28.   Rakuten Baseball made all decisions regarding the 2015 Season Proposal from its

offices in Japan. All persons at Rakuten Baseball who were involved in negotiations with Mr.

Lutz concerning the 2015 Season Proposal reside in Japan. None reside in Pennsylvania or

anywhere else in the United States. Specifically, all of the communications upon which Mr.

Lutz’s claims are based were allegedly made by Rakuten Baseball employees Akihito Sasaki,

Director of the Baseball Team Strategy Office, and Hiroshi Abei, Executive Director of Baseball

Operations. Both are Japanese citizens employed by Rakuten Baseball, not Rakuten, Inc., and

reside in Japan. Both had direct communications with Mr. Lutz’s agents, located in Los

Angeles, California, but, as noted above, only Mr. Sasaki communicated directly with Mr. Lutz

after Mr. Lutz left Japan. Mr. Abei communicated only with Mr. Lutz’s Los Angeles agents.

         29.   Although Mr. Sasaki, Mr. Abei, and other Rakuten Baseball employees speak

some English, they do not speak English well enough to testify in English and any testimony for

a United States proceeding would require translation or interpretation.

         30.   The documents regarding these negotiations are maintained at Rakuten Baseball’s

headquarters in Sendai, Japan. It maintains none of these documents in Pennsylvania or

anywhere else in the United States. Most of the relevant documents are written in Japanese.

         31.   In December 2014, Rakuten Baseball decided to cease negotiations with Mr.

Lutz’s Los Angeles agents. All of the individuals at Rakuten Baseball who were involved in that

decision reside in Japan. None reside in Pennsylvania or anywhere else in the United States. All

of the documents regarding that decision are maintained at Rakuten Baseball’s headquarters in

Sendai, Japan. None are maintained in Pennsylvania or anywhere else in the United States.

         32.   Neither Rakuten, Inc. nor its Chief Executive Officer, Mr. Mikitani, was involved

  in any of Rakuten Baseball’s negotiations or discussions with or decisions concerning Mr. Lutz.

489128530.4                                    -15-
      Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 16 of 17



Mr. Abei is Rakuten Baseball, Inc.'s Executive Director of Baseball Operations for the

Tohoku Rakuten Golden Eagles baseball team. In e-mails dated December 19, 20 and 21,

2014 between Mr. Abei and Mr. Lutz's Los Angeles, California agent, Acey Kohrogi of

MVP Sports Group, Mr. Abei stated that he needed to talk with Rakuten Baseball, Inc. 's

"boss", "President", and "ownership" about the proposed 2015 season contract with Mr. Lutz.

All of those references were to me-Rakuten Baseball, Inc.'s CEO-and not to Rakuten, Inc.

or Mr. Mikitani.

         I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

         Executed on January��, 2019, at Sendai, Japan.



                                                            YOZO TACHIBANA




489128530.4                                   -16-
          Case 5:17-cv-03895-CFK Document 42-3 Filed 01/25/19 Page 17 of 17




                                 CERTIFICATE OF SERVICE


          I, Valerie E. Alter, hereby certify that on the 25th day of January 2019, the foregoing

document was filed electronically, is available for viewing and downloading from the CM/

ECF System, and has been served via the Court’s electronic filing service on all counsel of

record.                                /s/ Valerie E. Alter


                                      Counsel for Defendants Rakuten, Inc.
                                      and Rakuten baseball, Inc.
